Citation Nr: 1009416	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

With resolution of doubt in favor of the Veteran, tinnitus 
was incurred due to noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are 
approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for tinnitus

The Veteran contends that his diagnosed tinnitus is the 
result of noise exposure during active military service.  For 
the reasons set forth below, the Board finds that the 
evidence is in relative equipoise.  Therefore, the Board will 
resolve all reasonable doubt in the Veteran's favor and grant 
the claim of service connection for bilateral tinnitus.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran has shown a current diagnosis of tinnitus, as per 
a January 2008 medical record.  In the January 2010 Travel 
Board hearing, the Veteran reports that he had noise exposure 
from artillery training and gun fire during his active 
military service in training and while stationed in Vietnam.  
The Veteran is competent to report in-service noise exposure.  
Charles v. Principi, 16 Vet. App. 370 (2002). The Board 
accepts the Veteran's testimony regarding in-service noise 
exposure as credible.

The remaining question is whether the Veteran's disability is 
linked to the reported in-service noise exposure.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).  In a July 2008 VA medical record, a VA 
audiologist concluded that the Veteran's tinnitus was "at 
least as likely as not (50/50 probability) caused by or a 
result of military noise exposure."  The Board finds this 
opinion provides competent medical evidence establishing an 
etiology of noise exposure during active service and the 
current tinnitus experienced by the Veteran.

Because the evidence is in equipoise, reasonable doubt is 
resolved in favor of the Veteran and service connection for 
bilateral tinnitus is granted. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  

The Board presently makes no pronouncement regarding VA's 
compliance with the duties to notify and assist the Veteran 
in the remanded claim of service connection for bilateral 
hearing loss.


ORDER

Entitlement to service connection for tinnitus is granted.  





REMAND

The Board finds that the claim of service connection for 
bilateral hearing loss must be remanded.  The record contains 
a July 2008 opinion from a VA audiologist that states that 
the Veteran's bilateral hearing loss is as least as likely as 
not caused by or a result of military noise exposure.  
However, the record does not contain a diagnosis of hearing 
loss as per 38 C.F.R. § 3.385.  

The VA medical records note that the Veteran was seen in June 
2008 at Watauga Hearing Conservation for a fee-based 
audiology evaluation and that results from that examination 
reveal severe sensorineural hearing loss at 3000-4000 Hz.  
However, there is no record of that examination within the 
claims file.  

The Veteran has submitted a private audiology report dated in 
January 2008.  However, the report is comprised of 
uninterpreted graphic representations of audiometric data and 
therefore, insufficient evidence for purposes of this claim.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(Board may not 
interpret graphical representations of audiometric data).

Therefore, the case is remanded to associate the Watauga 
examination report with the file.  If this examination report 
cannot be found, the AMC/RO shall schedule the Veteran for a 
VA audiological examination to determine if he has bilateral 
hearing loss for VA purposes in accordance with 38 C.F.R. 
§ 3.385.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran must be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for hearing loss since October 2008, 
the date of the most recent medical 
evidence currently on file.  After 
securing any appropriate consent from the 
Veteran, the AMC/RO must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  
Specifically, the VA shall obtain any 
examination report from Watauga Hearing 
Conservation from June 2008.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2. If the examination report from 
Wataunga Hearing Conservation cannot be 
associated with the claims file, or if 
the report does not the necessary 
information to determine if the Veteran 
has a hearing loss for VA purposes in 
accordance with 38 C.F.R. § 3.385, the 
AMC/RO will schedule the Veteran for a VA 
audiological evaluation and any other 
appropriate examinations, to ascertain if 
the Veteran has a hearing loss disorder.  
The following considerations will govern 
the examination:

a. The claims file and a copy of 
this remand must be made available 
to the examiner who must acknowledge 
such receipt and review in any 
report generated as a result of this 
remand. 

b. The examiner must respond to the 
following inquiry:  

i. 	Based upon a review of any 
clinical testing, and the 
claims folder, does the Veteran 
have a hearing loss within the 
definition of 38 C.F.R. § 
3.385.

A rationale for any opinion 
expressed must be provided.  Even if 
the findings are deemed to be 
inaccurate or unreliable, the 
examiner should provide a medical 
opinion based on the private and VA 
medical records contained in the 
claims file, including the January 
2008 non-VA examiner's audiogram.  
If the examiner cannot respond to 
this inquiry without resort to 
speculation, he or she should so 
specifically state. 

3. The AMC/RO should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


